   Case 17-12037-elf      Doc 60     Filed 04/15/21 Entered 04/15/21 18:19:00            Desc
                                          Page 1 of 5




                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


In re: SUZETTE RODRIGUEZ ABRAHAM§                    Case No. 17-bk-12037
                                §
                                §
            Debtor(s)           §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


William C Miller, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 03/24/2017.

       2) The plan was confirmed on 08/15/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 01/11/2021.

       6) Number of months from filing or conversion to last payment: 45.

       7) Number of months case was pending: 48.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $12,088.07.

       10) Amount of unsecured claims discharged without full payment: $252,894.99.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
   Case 17-12037-elf      Doc 60     Filed 04/15/21 Entered 04/15/21 18:19:00         Desc
                                          Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 4,100.00
      Less amount refunded to debtor(s)                        $ 600.00
NET RECEIPTS                                                                    $ 3,500.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 1,960.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 301.40
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                $ 2,261.40

Attorney fees paid and disclosed by debtor(s):               $ 1,540.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal    Interest
Name                               Class    Scheduled    Asserted    Allowed        Paid        Paid
BRAD J. SADEK ESQ                  Lgl           0.00         NA          NA    1,960.00        0.00
CAPITAL ONE AUTO FINANCE           Sec      10,435.00   10,076.31   10,076.31     202.79        0.00
TRANSWORLD SYSTEMS INC             Uns           0.00   22,798.93   22,798.93     185.52        0.00
ECMC                               Uns           0.00    3,319.14    3,319.14      27.01        0.00
ECMC                               Uns           0.00    2,852.54    2,852.54      23.21        0.00
ECMC                               Uns           0.00    6,761.63    6,761.63      55.02        0.00
ECMC                               Uns           0.00    4,201.61    4,201.61      34.18        0.00
TRANSWORLD SYSTEMS INC             Uns           0.00   55,254.20   55,254.20     449.60        0.00
CACH, LLC                          Uns           0.00    5,524.96    5,524.96      44.96        0.00
US DEPARTMENT OF EDUCATION         Uns           0.00    3,693.40    3,693.40      30.05        0.00
US DEPARTMENT OF EDUCATION         Uns           0.00    6,003.91    6,003.91      48.85        0.00
US DEPARTMENT OF EDUCATION         Uns           0.00   10,317.99   10,317.99      83.96        0.00
MIDLAND CREDIT MANAGEMENT          Uns           0.00      964.59      964.59       7.85        0.00
LVNV FUNDING                       Uns           0.00      611.73      611.73       4.98        0.00
PORTFOLIO RECOVERY ASSO            Uns       3,340.00    3,339.58    3,339.58      27.18        0.00
PORTFOLIO RECOVERY ASSO            Uns         766.00      765.98      765.98       6.23        0.00
PORTFOLIO RECOVERY ASSO            Uns         888.00      887.61      887.61       7.21        0.00
AES/CAPITA ED FIN COR              Uns       6,627.00         NA          NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
   Case 17-12037-elf      Doc 60     Filed 04/15/21 Entered 04/15/21 18:19:00     Desc
                                          Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim     Claim      Claim   Principal    Interest
Name                               Class   Scheduled   Asserted   Allowed       Paid        Paid
AES/ EDUCATION LOANS               Uns      2,772.00       NA         NA        0.00        0.00
AES/NATNL ED ELT ZIONS             Uns      7,325.00       NA         NA        0.00        0.00
CCS COLLECTIONS                    Uns        343.00       NA         NA        0.00        0.00
MIDLAND FUNDING                    Uns        965.00       NA         NA        0.00        0.00
ONEMAIN FIN. /CITIFINANCIAL        Uns      5,524.00       NA         NA        0.00        0.00
PHILA CLGE PHARM & SCIEN           Uns      9,451.00       NA         NA        0.00        0.00
TRANSWORLD SYS INC/79              Uns     22,144.00       NA         NA        0.00        0.00
TRANSWORLD SYS INC/926             Uns     51,000.00       NA         NA        0.00        0.00
US DEPT OF ED/GREAT LAKES          Uns     19,942.00       NA         NA        0.00        0.00
USDA NATL FINANCE CNTR             Uns        540.00       NA         NA        0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
   Case 17-12037-elf      Doc 60     Filed 04/15/21 Entered 04/15/21 18:19:00   Desc
                                          Page 4 of 5




Summary of Disbursements to Creditors:

                                              Claim             Principal         Interest
                                              Allowed           Paid              Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00            $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00            $ 0.00
      Debt Secured by Vehicle                 $ 10,076.31         $ 202.79             $ 0.00
      All Other Secured                             $ 0.00           $ 0.00            $ 0.00
TOTAL SECURED:                                $ 10,076.31         $ 202.79             $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                 $ 0.00           $ 0.00             $ 0.00
        Domestic Support Ongoing                   $ 0.00           $ 0.00             $ 0.00
        All Other Priority                         $ 0.00           $ 0.00             $ 0.00
TOTAL PRIORITY:                                    $ 0.00           $ 0.00             $ 0.00

GENERAL UNSECURED PAYMENTS:                  $ 127,297.80       $ 1,035.81             $ 0.00



Disbursements:

       Expenses of Administration              $ 2,261.40
       Disbursements to Creditors              $ 1,238.60

TOTAL DISBURSEMENTS:                                            $ 3,500.00




UST Form 101-13-FR-S (9/1/2009)
   Case 17-12037-elf        Doc 60      Filed 04/15/21 Entered 04/15/21 18:19:00               Desc
                                             Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/15/2021                        By: William C. Miller
                                             Chapter 13 Standing Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
